DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Commentary
	The Office apologizes for suggesting that it would send proposed claim amendments for allowance. On reflection, the Office concluded that proposed amendments, which would involve positively reciting at least the frozen beverage product, would be a significant new limitation that warrants a new Office action to provide adequate time for further consideration. See the Allowable Subject Matter section for further explanation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–5, 7–11, and 21–30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments to the preambles and bodies of the independent claims regarding the degassed frozen brewed coffee beverage product do not positively recite these products, and only make functional requirements of the system, i.e. it must be capable of melting the product, but as the new (and even much of the old) prior art cited would be able to perform this function, it reads on the claim. However, see the Allowable Subject Matter section below for further commentary.



Claim Objections
Claims 1–5, 7–11, and 21–30 are objected to because of the following informalities:
The preamble of independent claim 1 recites that the claim is directed to a “brewed coffee preparation system for preparing a degassed frozen brewed coffee beverage product.” Independent claims 21 and 23 recite similar limitations. The language is objectionable because it misdescribes what the claim and invention is actually doing. The system does not prepare, i.e. make, a frozen coffee product or beverage; the system prepares (hot, liquid) coffee using a frozen coffee product. Because, as the Office suggests above, language in the preamble often does not practically limit the claim, the Office suggests that the new language in each preamble be struck.
Claim 1 recites, “the degassed frozen brewed coffee beverage product to be placed in the first compartment through the open top while frozen” (lns. 9–10). The language of “while frozen” at the end should be struck as superfluous, as the product itself being placed is, by definition, frozen.
In claim 1 on line 20, and claim 21 on line 9, “receptacle” is misspelled.”
In claims 3 and 29, “proportional–integral–derivative (PID) control system” should be given its own indefinite article.
The last line of claim 24 should be amended to recite “first and second.”
Claims 2, 4, 5, 7–11, 22, 25–28, and 30 are objected to due to dependency upon objected-to claims.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–5, 7–11, and 23–30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a heating chamber disposed in proximity to the melting chamber” (lns. 3–4). The term “in proximity” is a relative term which renders the claim indefinite. The term “in proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Office suggests that this limitation simply be struck.
Claim 23 recites “the first compartment of the melting chamber” (ln. 5) and “the degassed frozen brewed coffee beverage product (ln. 8), but each of these limitations lacks antecedent basis.
Claim 23 recites provides for “a heating chamber formed by a bottom and one or more connected sidewalls that form a second compartment . . . heating the melted fluid runoff from the frozen beverage” (lns. 10–11 and 13). The language here is improper because the means by which the fluid runoff is heated is not provided for. A chamber alone does not heat. The Office sees that dependent claims 24 and 27 provide alternate constructions for heating the fluid runoff in the second compartment either by a separate second heating cartridge, or the same first heating cartridge already provided for earlier in claim 23. Unfortunately, although unwieldy, the Office’s best suggestion is to provide these elements in the alternative, e.g. “heating the melted fluid runoff from the frozen beverage while disposed within the second compartment of the heating chamber either by the first heating cartridge or a second heating cartridge,” where further amendments would take care to recognize antecedent basis in claim 24.
Claim 26 provides for “one contiguous preparation chamber.” The term “contiguous” means “touching; in contact” or “in close proximity” (Dictionary.com). Because the specification does not use the term “contiguous” but does use the term “proximity,” the Office understands that this should be the interpretation of the term and the claim, and therefore, the claim is indefinite for the same reason as claim 1, explained above. However, if claim 26 was properly merged with claim 27 (which depends from claim 26), the limitation would not be indefinite, since the proximity would be effectively explained and bounded by the way in which the first heating cartridge applied heat to both the first and second compartments.
Claims 2–5, 7–11, 24, 25, and 27–30 are rejected due to dependency upon rejected claims.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23 and 26–28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niederberger et al. (US Pat. 6,324,964).
Claim 23: Niederberger discloses a melting chamber (4, see fig. 3, right side) physically formed by an open top, a bottom, and connected sidewalls (see fig. 3) for receiving a frozen beverage and melting the frozen beverage while disposed within the first compartment of the melting chamber (via 5);
a first heating cartridge (5) coupled to the melting chamber and configured to apply heat to at least one of the melting chamber’s bottom or connected sidewalls to melt the frozen beverage while disposed within the first compartment of the melting chamber (5 heats the bottom of 4 and would melt the frozen beverage);
a heating chamber (4, see fig. 3, left side) physically formed by a bottom and one or more connected sidewalls that form a second compartment (see fig. 3) in fluid communication with the melting chamber for receiving a melted fluid runoff from the frozen beverage (via 15) and heating the melted fluid runoff from the frozen beverage while disposed within the second compartment of the heating chamber (via 5);
an outlet port (8) in fluidic communication with the heating chamber; and
an electronically controlled valve (24; col. 2, lns. 19–21, “[t]he whole tea preparation procedure is controlled automatically by a control unit not shown in the drawing, but being arranged behind the control panel 7”) secured to the outlet port that is configured to release heated fluid into a receiving vessel (depicted in fig. 3).
Claim 26: Niederberger discloses the melting chamber and the heating chamber being formed as one contiguous preparation chamber (see 4 in fig. 3)
Claim 27: Niederberger discloses the first heating cartridge being configured to apply heat to the first and second compartment of the one contiguous preparation chamber (see 4 and 5 in fig. 3)
Claim 28: Niederberger discloses the heating chamber further comprising an agitator (18) that stirs the melted fluid runoff to assist in reducing localized boiling (agitator 18 would be capable of stirring melted fluid runoff).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8–10, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 102648823 A) in view of Burrows (US Pub. 2006/0102010).
Claim 1: Zhou discloses a preparation chamber comprising a melting chamber (1) and a heating chamber (2) in proximity to the melting chamber (see fig. 1) and connected to the melting chamber by a flow path (23),
wherein the melting chamber comprises a receptacle (1) physically formed by a bottom, and one or more connected sidewalls that form a first compartment (see fig. 1) configured to house a degassed frozen brewed coffee beverage product;
a first heating cartridge (6) coupled to the melting chamber and configured to apply heat to at least one of the melting chamber’s bottom or connected sidewalls to heat the at least one of the bottom or connected sidewalls of the melting chamber and melt the degassed frozen brewed coffee beverage product while disposed within the first compartment of the melting chamber (heating plate 6 heats the bottom of 1 and would be capable of melting a frozen coffee beverage product);
wherein the heating chamber comprises a separate receptacle (2) physically formed by a bottom and one or more connected sidewalls that form a second compartment (see fig. 1) for receiving a melted fluid runoff from the degassed frozen coffee beverage product disposed within the first compartment of the melting chamber through the flow path (via 23);
a second heating cartridge (12) coupled to the heating chamber and configured to apply to heat at least one of the heating chamber’s bottom or connected sidewalls to heat the at least one of the bottom or connected sidewalls of the heating chamber and the melted fluid runoff while disposed within the second compartment of the heating chamber (heating plate 12 heats the bottom of 2);
a heating control circuit (21) that controls a heating rate for at least one of the heating cartridges (para. 18 suggests that heating is controlled based on readings from temperature sensor 15);
an outlet port in fluidic communication with the heating chamber (20); and
an electronically controlled valve (13 or 14) secured to the outlet port that is configured to release fluid content of the heating chamber into a receiving vessel (20 would dispense to a hypothetical vessel).
Zhou is unclear regarding whether its melting chamber has an open top coverable by a lid to allow the degassed frozen brewed coffee beverage product to be placed in the first compartment through the open top while frozen. The specification seems silent on the question, and what is depicted in figs. 1 and 2 is unclear.
However, an open top coverable by a lid is a common arrangement in the art, as evidenced by Burrows (see 30 and 38), and it would have been obvious to one of ordinary skill in the art apply the open top and lid construction of Burrows to the heating chamber of Zhou to allow a user access to the interior of the chamber. 
Claim 8: Zhou discloses the degassed frozen brewed coffee beverage product comprising a frozen package of brewed coffee having a reduced dissolved oxygen content at a time of freezing (the degassed frozen brewed coffee beverage product is not positively recited in the claim, and may hypothetically be used by the apparatus of Zhou; MPEP § 2115); and
wherein the degassed frozen brewed coffee beverage is stored in an oxygen permeable container before freezing (ibid.).
Claim 9: Zhou discloses the degassed frozen brewed coffee beverage product comprising an ice block of concentrated brewed coffee (same logic explained for claim 8 applies) and the preparation chamber is configured to receive water and heat a mixture of the water and the ice block of concentrated brewed coffee (the preparation chamber of Zhou modified by Burrows would be capable of receiving water and an ice block).
Claim 10: Zhou discloses the heating control circuit being configured to control at least one of the heating cartridges (12) to heat the melted fluid runoff to a predetermined temperature for consumption (clear given temperature sensor 11 and the function of controller 21, see at least para. 16).
Claim 21: Zhou discloses a preparation chamber (1, 2) for housing a degassed frozen brewed beverage, wherein the preparation chamber comprises a melting chamber (1) physically formed by a bottom and connected sidewalls that form a first compartment (see fig. 1) configured to house the degassed frozen brewed beverage and for melting the degassed frozen brewed beverage while the degassed frozen brewed beverage is disposed within the first compartment of the melting chamber (via 6), and a heating chamber (2) comprising a separate receptacle physically formed by a bottom and one or more connected sidewalls that form a second compartment (see fig. 1) configured to receive a melted fluid runoff of the degassed frozen brewed beverage (via 23) and heating the melted fluid runoff (via 12);
a first heating cartridge (6) coupled to the melting chamber and configured to apply heat to at least one of the melting chamber’s bottom or connected sidewalls to melt the degassed frozen brewed coffee beverage product while disposed within the first compartment of the melting chamber (heating plate 6 heats the bottom of 1 and would be capable of melting a frozen coffee beverage product);
a second heating cartridge (12) coupled to the heating chamber and configured to apply heat to at least one of the heating chamber’s bottom or connected sidewalls to heat the melted fluid runoff while disposed within the second compartment of the heating chamber (heating plate 12 heats the bottom of 2);
a heating control circuit (21) that controls a heating rate of at least one of the heating cartridges (para. 18 suggests that heating is controlled based on readings from temperature sensor 15);
an outlet port in fluidic communication with the heating chamber (20); and
an electronically controlled valve (13 or 14) secured to the outlet port that is configured to release heated fluid content of the heating chamber into a receiving vessel (20 would dispense to a hypothetical vessel).
Zhou is unclear regarding whether its melting chamber has an open top to allow the degassed frozen brewed coffee beverage product to be placed in the first compartment through the open top while frozen. The specification seems silent on the question, and what is depicted in figs. 1 and 2 is unclear.
However, an open top is a common arrangement in the art, as evidenced by Burrows (see 30 and 38), and it would have been obvious to one of ordinary skill in the art apply the open top construction of Burrows to the heating chamber of Zhou to allow a user access to the interior of the chamber. 
Claim 23: Zhou discloses a melting chamber (1) physically formed by a bottom and connected sidewalls for housing the frozen beverage (see fig. 1) and melting the frozen beverage while disposed within the first compartment of the melting chamber (via 6);
a first heating cartridge (6) coupled to the melting chamber and configured to apply heat to at least one of the melting chamber’s bottom or connected sidewalls to melt the frozen beverage while disposed within the first compartment of the melting chamber (heating plate 6 heats the bottom of 1 and would be capable of melting a frozen beverage);
a heating chamber (12) physically formed by a bottom and one or more connected sidewalls that form a second compartment (see fig. 1) in fluid communication with the melting chamber for receiving a melted fluid runoff from the frozen beverage (via 23) and heating the melted fluid runoff from the frozen beverage while disposed within the second compartment of the heating chamber (via 12);
an outlet port (20) in fluidic communication with the heating chamber; and
an electronically controlled valve (either 13 or 14) secured to the outlet port that is configured to release heated fluid into a receiving vessel (20 would dispense to a hypothetical vessel).
Zhou is unclear regarding whether its melting chamber has an open top coverable by a lid to allow the frozen beverage to be placed in the first compartment through the open top. The specification seems silent on the question, and what is depicted in figs. 1 and 2 is unclear.
However, an open top is a common arrangement in the art, as evidenced by Burrows (see 30 and 38), and it would have been obvious to one of ordinary skill in the art apply the open top construction of Burrows to the heating chamber of Zhou to allow a user access to the interior of the chamber. 
Claim 24: Zhou discloses a second heating cartridge (12) coupled to the heating chamber and configured to apply heat to at least one of the heating chamber's bottom or connected 6Serial No.: 16/086,962sidewalls to heat the melted fluid runoff while disposed within the second compartment of the heating chamber (heating plate 12 heats the bottom of 2); and
a heating control circuit (21) that controls a heating rate of at least one of the first or second heating cartridges (para. 18 suggests that heating is controlled based on readings from temperature sensor 15).
Claims 3, 11, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Burrows as applied to claims 1, 10, 21, and 23 above, and further in view of Kuempel et al. (US Pub. 2015/0201796).
Claims 3 and 29: Zhou does not disclose a thermocouple and proportional-integral-derivative (PID) control system that measures a temperature of the melted fluid runoff. Zhou only discloses a nondescript temperature sensor 15 within its melting chamber 1.
However, a thermocouple is a common type of temperature sensor in the art, as evidenced by Kuempel (141; para. 61, “thermocouple”), and it would have been obvious to one of ordinary skill in the art to use a thermocouple as the temperature sensor of Zhou given its suitability for the art (MPEP § 2144.07).
Kuempel also discloses a PID control system associated with its temperature sensor (para. 72, “PID,” “hold the temperature”), and it would have been obvious to one of ordinary skill in the art to add the PID control system of Kuempel to the heating control circuit of Zhou to provide effective means to control the temperature of the contents of the melting chamber 1.
Claim 11: Zhou does not disclose the predetermined temperature being selected using a PID control system on an outside wall of the brewed coffee preparation system.
However, Kuempel discloses a PID control system associated with a predetermined temperature (para. 72, “PID,” “hold the temperature”), and it would have been obvious to one of ordinary skill in the art to add the PID control system of Kuempel to the heating control circuit of Zhou to provide effective means to control the temperature of the contents of the melting chamber 1.
Furthermore, it would have been obvious to associate this PID control system with the operation panel of Zhou (see para. 16), which one of ordinary skill in the art would be inclined to implement on the outside wall of the system to allow ease of access for a user.
Claim 22: Zhou does not disclose a PID control 5Serial No.: 16/086,962 system for selecting a predetermined desired temperature for a released heated fluid content.
However, Kuempel discloses a PID control 5Serial No.: 16/086,962system for selecting a predetermined desired temperature for a released heated fluid content (para. 72, “PID,” “hold the temperature”), and it would have been obvious to one of ordinary skill in the art to add the PID control system of Kuempel to the heating control circuit of Zhou to provide effective means to control the temperature of the contents of the melting chamber 1.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Burrows as applied to claim 1 above, and further in view of Niederberger.
Zhou does not disclose the heating chamber further includes an agitator that stirs the melted fluid runoff to assist in reducing localized boiling.
However, Niederberger discloses its own heating chamber (4, see fig. 3, left side) further includes an agitator (18) that stirs the melted fluid runoff to assist in reducing localized boiling (agitator 18 would be capable of stirring melted fluid runoff), and it would have been obvious to one of ordinary skill in the art to add the agitator of Niederberger to the heating chamber of Zhou to facilitate tea brewing (Niederberger: col. 2, ln. 7, “extraction of the tea substance”).

Allowable Subject Matter
Claims 2, 4, 5, 25, and 30 would be allowable if rewritten to overcome the objections, as well as rejections under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2, 4, and 25, progressively increasing the heating rate is an unusual limitation that not obvious to include, at least for the tea brewing of Zhou and Niederberger.
Regarding claims 5 and 30, the temperature of the brewed product (which is what would be held within the heating chambers of the prior art) is not used as the deciding factor for when to dispense the beverage, since, for tea, the temperature of the water during brewing is usually delivered at a peak hot temperature, which the system may maintain with a heater and associated controller, while the time to open the valve usually depends on time.
If Applicant so choses, the independent claims could also be made allowable by properly positively reciting the frozen beverage product in the claims, which is best done in the body of the claim and not in a manner which merely mentions it as functionally related to the apparatus. Applicant may ask the Examiner for example language if interested.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (KR 10-2010-0049965 A), Bucher (EP 1 639 923 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761